Rotheock, J.
I. It appears from the record that the defendant, Freeman, leased office rooms to the plaintiff, Ady, for a term of years. Plaintiff is a physician .and surgeon, and occupied the office in the practice of Ms profession. The lease, by its terms, did not expire until August 1, 1888. While Ady was in possession of the office, Freeman enlarged a porch above the windows of one of the rooms. Ady claimed that the change made in the porch obstructed the light in his rooms. 'There was some controversy about the matter, and Ady leased other rooms, and, while preparing to move from the defendant’s rooms, the dofendant, on the. •twenty-seventh day of September, 1887, commenced a .suit against Ady, claiming a landlord’s lien on the personal property in the rooms, and that eight dollars was •due on the rent, and that eighteen dollars and seventy-five cents would become due on the last day of each month during the term of the lease, and that his lien would be lost if Ady removed the personal property. *404Judgment was demanded for snob, sums as might become due at the time of the final disposition of the cause. ■ A writ of injunction was prayed for and issued, restraining Ady from removing the property upon which Freeman claimed his lien. Three days after the service of the writ of injunction, Ady gave a bond to pay any damages and costs that might be adjudged against him in the action, and the injunction was thus-practically dissolved, or rather superceded, and Ady removed his property from Freeman’s rooms. The said cause was afterward tried, and a decree was entered in favor of Ady. This action was brought to recover five hundred dollars damages on the injunction bond.
The principal question in the case is whether the plaintiff is entitled to be reimbursed for attorney’s fees-in procuring a dissolution of the injunction. The-amount demanded for that service is one hundred dollars. The district court was of opinion that plaintiff was not entitled to recover attorney’s fees. We concur in that opinion.' We have set out the claims of the-parties in the suit in which the injunction issued, for the purpose of showing that the plaintiff is not entitled to attorney’s fees for procuring a dissolution of the injunction. The injunction was not the only relief demanded. Judgment was prayed for the rent due and to become due up to the time of the trial. No motion was made to dissolve the injunction. So far as any right to recover damages pending the suit was involved, the injunction was practically dissolved by giving the bond in three days after it was issued. It does not appear that counsel performed any services whatever in procuring a dissolution of the injunction. That no attorney’s fees can be recovered in such cases, see Langworthy v. McKelvey, 25 Iowa, 49; Carroll Co. v. Iowa R. L. Co., 53 Iowa, 685, 6 N. W. Rep. 69.
*405II. It is urged that the court erred in refusing to permit the plaintiff to prove damages which he claimed accrued to him by reason of being prevented from moving his property from the office for three days. It may be that, by applying technical rules, the plaintiff •could have shown some damages; but our examination •of the case leads us to the conclusion that the legitimate damages, aside from the claimed attorney’s fees, were so inconsiderable as to come within the well known rule that a cause will not be reversed to enable a party to recover nominal damages. • Other questions are made, which we think do not demand consideration. The judgment of the district court is affirmed.